Motion Granted; Appeal Reinstated; Judgment Vacated; Remanded and
Memorandum Opinion filed August 8, 2017.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00110-CV


             CHANDLER, MATHIS & ZIVLEY, P.C., Appellant

                                        V.

           JOBY HUGHES PLLC AND JOBY HUGHES, Appellees

                    On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-67442


                 MEMORANDUM                      OPINION

      This is an appeal from a judgment signed November 11, 2016. The appeal was
abated on the parties’ motion on May 25, 2017. On July 27, 2017, the parties filed a
joint motion asking us to vacate and set aside the trial court’s final judgment and
remand this matter to the trial court for entry of a dismissal. See Tex. R. App. P.
42.1(a)(2)(B). The motion is granted.

      Accordingly, we reinstate the appeal, vacate the trial court’s judgment, and
remand this matter to the trial court for rendition of judgment in accordance with the
parties’ agreement.

                                   PER CURIAM



Panel consists of Justices Christopher, Brown, and Wise.




                                          2